EXHIBIT 10.2


 
NEITHER THE ISSUANCE NOR SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.
 
 
Principal Amount: $99,000.00
Issue Date: December 18, 2017



PROMISSORY NOTE

 
FOR VALUE RECEIVED, EL CAPITAN PRECIOUS METALS, INC., a Nevada corporation
(hereinafter called the “Borrower”), hereby promises to pay to the order of L2
CAPITAL, LLC, a Kansas limited liability company, or registered assigns (the
“Holder”) the principal sum of $99,000.00 (the “Principal Amount”), together
with interest at the rate of seven percent (7%) per annum (with the
understanding that the initial six months of such interest shall be guaranteed),
at maturity or upon acceleration or otherwise, as set forth herein (the “Note”).
The consideration to the Borrower for this Note is $90,000.00 (the
“Consideration”) in United States currency, due to the original issuance
discount of $9,000.00 (the “OID”). The maturity date shall be six (6) months
from the Issue Date (the “Maturity Date”), and is the date upon which the
principal sum, as well as any accrued and unpaid interest and other fees, shall
be due and payable. This Note may not be repaid in whole or in part except as
otherwise explicitly set forth herein. Any amount of principal or interest on
this Note, which is not paid by the Maturity Date, shall bear interest at the
rate of the lesser of (i) twenty four percent (24%) per annum or (ii) the
maximum amount allowed by law, from the due date thereof until the same is paid
(“Default Interest”). Interest shall commence accruing on the date that the Note
is fully funded by the Holder and shall be computed on the basis of a 365-day
year and the actual number of days elapsed. All payments due hereunder (to the
extent not converted into the Borrower’s common stock (the “Common Stock”) in
accordance with the terms hereof) shall be made in lawful money of the United
States of America. All payments shall be made at such address as the Holder
shall hereafter give to the Borrower by written notice made in accordance with
the provisions of this Note. Whenever any amount expressed to be due by the
terms of this Note is due on any day which is not a business day, the same shall
instead be due on the next succeeding day which is a business day and, in the
case of any interest payment date which is not the date on which this Note is
paid in full, the extension of the due date thereof shall not be taken into
account for purposes of determining the amount of interest due on such date. As
used in this Note, the term “business day” shall mean any day other than a
Saturday, Sunday or a day on which commercial banks in the city of New York, New
York are authorized or required by law or executive order to remain closed.
 
1

--------------------------------------------------------------------------------

 
This Note is free from all taxes, liens, claims and encumbrances with respect to
the issue thereof and shall not be subject to preemptive rights or other similar
rights of shareholders of the Borrower and will not impose personal liability
upon the holder thereof.


The following additional terms shall also apply to this Note:


ARTICLE I. CONVERSION RIGHTS


1.1                            Conversion Right. The Holder shall have the right
at any time on or after the date that an Event of Default (as defined herein)
occurs under the Note, to convert all or any part of the outstanding and unpaid
principal amount and accrued and unpaid interest of this Note into fully paid
and non-assessable shares of Common Stock, as such Common Stock exists on the
Issue Date, or any shares of capital stock or other securities of the Borrower
into which such Common Stock shall hereafter be changed or reclassified at the
conversion price (the “Conversion Price”) determined as provided herein (a
“Conversion”); provided, however, that in no event shall the Holder be entitled
to convert any portion of this Note in excess of that portion of this Note upon
conversion of which the sum of (1) the number of shares of Common Stock
beneficially owned by the Holder and its affiliates (other than shares of Common
Stock which may be deemed beneficially owned through the ownership of the
unconverted portion of the Notes or the unexercised or unconverted portion of
any other security of the Borrower subject to a limitation on conversion or
exercise analogous to the limitations contained herein) and (2) the number of
shares of Common Stock issuable upon the conversion of the portion of this Note
with respect to which the determination of this proviso is being made, would
result in beneficial ownership by the Holder and its affiliates of more than
4.99% of the outstanding shares of Common Stock. For purposes of the proviso to
the immediately preceding sentence, beneficial ownership shall be determined in
accordance with Section 13(d) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), and Regulations 13D-G thereunder, except as otherwise
provided in clause of such proviso. The number of shares of Common Stock to be
issued upon each conversion of this Note shall be determined by dividing the
Conversion Amount (as defined below) by the applicable Conversion Price then in
effect on the date specified in the notice of conversion, in the form attached
hereto as Exhibit A (the “Notice of Conversion”), delivered to the Borrower by
the Holder in accordance with Section 1.4 below; provided that the Notice of
Conversion is submitted by facsimile or e-mail (or by other means resulting in,
or reasonably expected to result in, notice) to the Borrower before 6:00 p.m.,
New York, New York time on such conversion date (the “Conversion Date”). The
term “Conversion Amount” means, with respect to any conversion of this Note, the
sum of (1) the principal amount of this Note to be converted in such conversion
plus at the Holder’s option, accrued and unpaid interest, if any, on such
principal amount at the interest rates provided in this Note to the Conversion
Date, plus (3) at the Holder’s option, Default Interest, if any, on the amounts
referred to in the immediately preceding clauses (1) and/or (2) plus (4) at the
Holder’s option, any amounts owed to the Holder pursuant to Sections 1.3 and
1.4(g) hereof.
 
2

--------------------------------------------------------------------------------

 
1.2                            Conversion Price.

 
(a)  Calculation of Conversion Price. The Conversion Price shall be the Fixed
Conversion Price (as defined herein) (subject to adjustment as further described
herein). The "Fixed Conversion Price" shall mean $0.07 per share. “Trading
Price” and “Trading Prices”means, for any security as of any date, the lowest
traded price on the Over-the-Counter Pink Marketplace, OTCQB, or applicable
trading market (the “OTCQB”) as reported by a reliable reporting service
(“Reporting Service”) designated by the Holder (i.e. www.Nasdaq.com) or, if the
OTCQB is not the principal trading market for such security, on the principal
securities exchange or trading market where such security is listed or traded
or, if the lowest intraday trading price of such security is not available in
any of the foregoing manners, the lowest intraday price of any market makers for
such security that are quoted on the OTC Markets. If the Conversion Price on the
date in which the Holder actually receives the Conversion Shares (each a “Share
Delivery Date”) is less than the Conversion Price in the respective Notice of
Conversion, then the Conversion Price in the respective Notice of Conversion
shall be retroactively adjusted downward to equal the Conversion Price on the
Share Delivery Date. If the Trading Price cannot be calculated for such security
on such date in the manner provided above, the Trading Price shall be the fair
market value as mutually determined by the Borrower and the holders of a
majority in interest of the Notes being converted for which the calculation of
the Trading Price is required in order to determine the Conversion Price of such
Notes. “Trading Day” shall mean any day on which the Common Stock is tradable
for any period on the OTCQB, or on the principal securities exchange or other
securities market on which the Common Stock is then being traded. All expenses
incurred by Holder for the issuance and clearing of the Common Stock into which
this Note is convertible into shall immediately and automatically be added to
the balance of the Note at such time as the expenses are incurred by Holder.


Each time, while this Note is outstanding, the Borrower enters into a Section
3(a)(9) Transaction (as defined herein) (including but not limited to the
issuance of new promissory notes or of a replacement promissory note), or
Section 3(a)(10) Transaction (as defined herein), in which any 3rd party has the
right to convert monies owed to that 3rd party (or receive shares pursuant to a
settlement or otherwise) at a discount to market greater than the Conversion
Price in effect at that time (prior to all other applicable adjustments in the
Note), then the Conversion Price shall be adjusted at the option of the Holder
to such greater discount percentage (prior to all applicable adjustments in this
Note) until this Note is no longer outstanding. Each time, while this Note is
outstanding, the Borrower enters into a Section 3(a)(9) Transaction (including
but not limited to the issuance of new promissory notes or of a replacement
promissory note), or Section 3(a)(10) Transaction, in which any 3rd party has a
look back period greater than the look back period in effect under the Note at
that time, then the Holder’s look back period shall be adjusted at the option of
the Holder to such greater number of days until this Note is no longer
outstanding. The Borrower shall give written notice to the Holder, with the
adjusted Conversion Price and/or adjusted look back period (each adjustment that
is applicable due to the triggering event), within one (1) business day of an
event that requires any adjustment described in the two immediately preceding
sentences, and the Holder shall have the sole discretion in determining whether
to utilize the adjusted term pursuant to this section. So long as this Note is
outstanding, if any security of the Borrower contains any term more favorable to
the holder of such security or with a term in favor of the holder of such
security that was not similarly provided to the Holder in this Note, then the
Borrower shall notify the Holder of such additional or more favorable term and
such term, at Holder’s option, shall become a part of the transaction documents
with the Holder.
 
3

--------------------------------------------------------------------------------

 
If at any time the Conversion Price as determined hereunder for any conversion
would be less than the par value of the Common Stock, then at the sole
discretion of the Holder, the Conversion Price hereunder may equal such par
value for such conversion and the Conversion Amount for such conversion may be
increased (at the option of the Holder) to include Additional Principal (without
a reduction in the amount owed under the Note), where “Additional Principal”
means such additional amount to be added to the Conversion Amount to the extent
necessary to cause the number of conversion shares issuable upon such conversion
to equal the same number of conversion shares as would have been issued had the
Conversion Price not been adjusted by the Holder to the par value price.


If, at any time when the Note is issued and outstanding, the Borrower issues or
sells, or is deemed to have issued or sold, any shares of Common Stock for a
consideration per share less than the Conversion Price in effect on the date of
such issuance (or deemed issuance) of such shares of Common Stock (a “Dilutive
Issuance”) (except with respect to Common Stock issued to officers, directors,
or consultants of the Borrower pursuant to any registration statement on Form
S-8 or the Borrower’s 2015 equity incentive plan), then the Holder shall have
the right, in Holder’s sole discretion on each conversion after such Dilutive
Issuance, to utilize the price per share of the Dilutive Issuance as the
Conversion Price for such conversion.


(b)  Authorized Shares. The Borrower covenants that during the period the
conversion right exists, the Borrower will reserve from its authorized and
unissued Common Stock a sufficient number of shares, free from preemptive
rights, to provide for the issuance of Common Stock upon the full conversion of
this Note. The Borrower is required at all times to have authorized and reserved
three times the number of shares that is actually issuable upon full conversion
of the Note (based on the Conversion Price of the Note as if an Event of Default
under the Note has occurred, even if an Event of Default has not occurred) (the
“Reserved Amount”). The Reserved Amount shall be increased from time to time in
accordance with the Borrower’s obligations hereunder. The Borrower represents
that upon issuance, such shares will be duly and validly issued, fully paid and
non- assessable. In addition, if the Borrower shall issue any securities or make
any change to its capital structure which would change the number of shares of
Common Stock into which the Notes shall be convertible at the then current
Conversion Price, the Borrower shall at the same time make proper provision so
that thereafter there shall be a sufficient number of shares of Common Stock
authorized and reserved, free from preemptive rights, for conversion of the
outstanding Notes. The Borrower (i) acknowledges that it has irrevocably
instructed its transfer agent to issue certificates for the Common Stock
issuable upon conversion of this Note, and agrees that its issuance of this Note
shall constitute full authority to its officers and agents who are charged with
the duty of executing stock certificates to execute and issue the necessary
certificates for shares of Common Stock in accordance with the terms and
conditions of this Note.
 
4

--------------------------------------------------------------------------------

 
If, at any time the Borrower does not maintain the Reserved Amount it will be
considered an Event of Default under Section 3.2 of the Note.


1.3                            Method of Conversion.


(a)  Mechanics of Conversion. Subject to Section 1.1, this Note may be converted
by the Holder in whole or in part at any time on or after the date that an Event
of Default (as defined herein) occurs under the Note, by submitting to the
Borrower a Notice of Conversion (by facsimile, e-mail or other reasonable means
of communication dispatched on the Conversion Date prior to 6:00 p.m., New York,
New York time) and (B) subject to Section 1.4(b), surrendering this Note at the
principal office of the Borrower.


(b)  Surrender of Note Upon Conversion. Notwithstanding anything to the contrary
set forth herein, upon conversion of this Note in accordance with the terms
hereof, the Holder shall not be required to physically surrender this Note to
the Borrower unless the entire unpaid principal amount of this Note is so
converted. The Holder and the Borrower shall maintain records showing the
principal amount so converted and the dates of such conversions or shall use
such other method, reasonably satisfactory to the Holder and the Borrower, so as
not to require physical surrender of this Note upon each such conversion. In the
event of any dispute or discrepancy, such records of the Borrower shall, prima
facie, be controlling and determinative in the absence of manifest error.
Notwithstanding the foregoing, if any portion of this Note is converted as
aforesaid, the Holder may not transfer this Note unless the Holder first
physically surrenders this Note to the Borrower, whereupon the Borrower will
forthwith issue and deliver upon the order of the Holder a new Note of like
tenor, registered as the Holder (upon payment by the Holder of any applicable
transfer taxes) may request, representing in the aggregate the remaining unpaid
principal amount of this Note. The Holder and any assignee, by acceptance of
this Note, acknowledge and agree that, by reason of the provisions of this
paragraph, following conversion of a portion of this Note, the unpaid and
unconverted principal amount of this Note represented by this Note may be less
than the amount stated on the face hereof.


(c)  Payment of Taxes. The Borrower shall not be required to pay any tax which
may be payable in respect of any transfer involved in the issue and delivery of
shares of Common Stock or other securities or property on conversion of this
Note in a name other than that of the Holder (or in street name), and the
Borrower shall not be required to issue or deliver any such shares or other
securities or property unless and until the person or persons (other than the
Holder or the custodian in whose street name such shares are to be held for the
Holder’s account) requesting the issuance thereof shall have paid to the
Borrower the amount of any such tax or shall have established to the
satisfaction of the Borrower that such tax has been paid.


(d)  Delivery of Common Stock Upon Conversion. Upon receipt by the Borrower from
the Holder of a facsimile transmission or e-mail (or other reasonable means of
communication) of a Notice of Conversion meeting the requirements for conversion
as provided in this Section 1.4, the Borrower shall issue and deliver or cause
to be issued and delivered to or upon the order of the Holder certificates for
the Common Stock issuable upon such conversion within two (2) business days
after such receipt (the “Deadline”) (and, solely in the case of conversion of
the entire unpaid principal amount hereof, surrender of this Note) in accordance
with the terms hereof.
 
5

--------------------------------------------------------------------------------

 
(e)  Obligation of Borrower to Deliver Common Stock. Upon receipt by the
Borrower of a Notice of Conversion, the Holder shall be deemed to be the holder
of record of the Common Stock issuable upon such conversion, the outstanding
principal amount and the amount of accrued and unpaid interest on this Note
shall be reduced to reflect such conversion, and, unless the Borrower defaults
on its obligations under this Article I, all rights with respect to the portion
of this Note being so converted shall forthwith terminate except the right to
receive the Common Stock or other securities, cash or other assets, as herein
provided, on such conversion. If the Holder shall have given a Notice of
Conversion as provided herein, the Borrower’s obligation to issue and deliver
the certificates for Common Stock shall be absolute and unconditional,
irrespective of the absence of any action by the Holder to enforce the same, any
waiver or consent with respect to any provision thereof, the recovery of any
judgment against any person or any action to enforce the same, any failure or
delay in the enforcement of any other obligation of the Borrower to the holder
of record, or any setoff, counterclaim, recoupment, limitation or termination,
or any breach or alleged breach by the Holder of any obligation to the Borrower,
and irrespective of any other circumstance which might otherwise limit such
obligation of the Borrower to the Holder in connection with such conversion. The
Conversion Date specified in the Notice of Conversion shall be the Conversion
Date so long as the Notice of Conversion is received by the Borrower before 6:00
p.m., New York, New York time, on such date.


(f)  Delivery of Common Stock by Electronic Transfer. In lieu of delivering
physical certificates representing the Common Stock issuable upon conversion,
provided the Borrower is participating in the Depository Trust Company (“DTC”)
Fast Automated Securities Transfer (“FAST”) program, upon request of the Holder
and its compliance with the provisions contained in Section 1.1 and in this
Section 1.4, the Borrower shall use its best efforts to cause its transfer agent
to electronically transmit the Common Stock issuable upon conversion to the
Holder by crediting the account of Holder’s Prime Broker with DTC through its
Deposit Withdrawal Agent Commission (“DWAC”) system.
  
(g) Failure to Deliver Common Stock Prior to Deadline. Without in any way
limiting the Holder’s right to pursue other remedies, including actual damages
and/or equitable relief, the parties agree that if delivery of the Common Stock
issuable upon conversion of this Note is not delivered by the Deadline (other
than a failure due to the circumstances described in Section above, which
failure shall be governed by such Section) the Borrower shall pay to the Holder
$2,000 per day in cash, for each day beyond the Deadline that the Borrower fails
to deliver such Common Stock (unless such failure results from war, acts of
terrorism, an epidemic, or natural disaster). Such cash amount shall be paid to
Holder by the fifth day of the month following the month in which it has accrued
or, at the option of the Holder (by written notice to the Borrower by the first
day of the month following the month in which it has accrued), shall be added to
the principal amount of this Note, in which event interest shall accrue thereon
in accordance with the terms of this Note and such additional principal amount
shall be convertible into Common Stock in accordance with the terms of this
Note. The Borrower agrees that the right to convert is a valuable right to the
Holder. The damages resulting from a failure, attempt to frustrate, interference
with such conversion right are difficult if not impossible to qualify.
Accordingly the parties acknowledge that the liquidated damages provision
contained in this Section 1.4(g) are justified.

6

--------------------------------------------------------------------------------

 
1.4                            Concerning the Shares. The shares of Common Stock
issuable upon conversion of this Note may not be sold or transferred unless (i)
such shares are sold pursuant to an effective registration statement under the
Act or (ii) the Borrower or its transfer agent shall have been furnished with an
opinion of counsel (which opinion shall be in form, substance and scope
customary for opinions of counsel in comparable transactions) to the effect that
the shares to be sold or transferred may be sold or transferred pursuant to an
exemption from such registration or (iii) such shares are sold or transferred
pursuant to Rule 144 under the Act (or a successor rule) (“Rule 144”) or (iv)
such shares are transferred to an “affiliate” (as defined in Rule 144) of the
Borrower who agrees to sell or otherwise transfer the shares only in accordance
with this Section 1.5 and who is an Accredited Investor. Except as otherwise
provided (and subject to the removal provisions set forth below), until such
time as the shares of Common Stock issuable upon conversion of this Note have
been registered under the Act or otherwise may be sold pursuant to Rule 144
without any restriction as to the number of securities as of a particular date
that can then be immediately sold, each certificate for shares of Common Stock
issuable upon conversion of this Note that has not been so included in an
effective registration statement or that has not been sold pursuant to an
effective registration statement or an exemption that permits removal of the
legend, shall bear a legend substantially in the following form, as appropriate:


“NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.”


The legend set forth above shall be removed and the Borrower shall issue to the
Holder a new certificate therefore free of any transfer legend if (i) the
Borrower or its transfer agent shall have received an opinion of counsel, in
form, substance and scope customary for opinions of counsel in comparable
transactions, to the effect that a public sale or transfer of such Common Stock
may be made without registration under the Act, which opinion shall be accepted
by the Borrower so that the sale or transfer is effected or (ii) in the case of
the Common Stock issuable upon conversion of this Note, such security is
registered for sale by the Holder under an effective registration statement
filed under the Act or otherwise may be sold pursuant to Rule 144 without any
restriction as to the number of securities as of a particular date that can then
be immediately sold. In the event that the Borrower does not accept the opinion
of counsel provided by the Holder with respect to the transfer of Securities
pursuant to an exemption from registration, such as Rule 144 or Regulation S, at
the Deadline, it will be considered an Event of Default pursuant to Section 3.2
of the Note.
 
7

--------------------------------------------------------------------------------



1.5                            [Intentionally Omitted].


1.6                            Status as Shareholder. Upon submission of a
Notice of Conversion by a Holder, (i) the shares covered thereby (other than the
shares, if any, which cannot be issued because their issuance would exceed such
Holder’s allocated portion of the Reserved Amount or Maximum Share Amount) shall
be deemed converted into shares of Common Stock and (ii) the Holder’s rights as
a Holder of such converted portion of this Note shall cease and terminate,
excepting only the right to receive certificates for such shares of Common Stock
and to any remedies provided herein or otherwise available at law or in equity
to such Holder because of a failure by the Borrower to comply with the terms of
this Note. Notwithstanding the foregoing, if a Holder has not received
certificates for all shares of Common Stock prior to the tenth (10th) business
day after the expiration of the Deadline with respect to a conversion of any
portion of this Note for any reason, then (unless the Holder otherwise elects to
retain its status as a holder of Common Stock by so notifying the Borrower) the
Holder shall regain the rights of a Holder of this Note with respect to such
unconverted portions of this Note and the Borrower shall, as soon as
practicable, return such unconverted Note to the Holder or, if the Note has not
been surrendered, adjust its records to reflect that such portion of this Note
has not been converted. In all cases, the Holder shall retain all of its rights
and remedies (including, without limitation, (i) the right to receive Conversion
Default Payments pursuant to Section 1.3 to the extent required thereby for such
Conversion Default and any subsequent Conversion Default and (ii) the right to
have the Conversion Price with respect to subsequent conversions determined in
accordance with Section 1.3) for the Borrower’s failure to convert this Note.


ARTICLE II. CERTAIN COVENANTS


2.1                            Distributions on Capital Stock. Except with
respect to Common Stock issued to officers, directors, or consultants of the
Borrower pursuant to any registration statement on Form S-8 or the Borrower’s
2015 equity incentive plan, so long as the Borrower shall have any obligation
under this Note, the Borrower shall not without the Holder’s written consent
pay, declare or set apart for such payment, any dividend or other distribution
(whether in cash, property or other securities) on shares of capital stock other
than dividends on shares of Common Stock solely in the form of additional shares
of Common Stock or (b) directly or indirectly or through any subsidiary make any
other payment or distribution in respect of its capital stock except for
distributions pursuant to any shareholders’ rights plan which is approved by a
majority of the Borrower’s disinterested directors.
 
8

--------------------------------------------------------------------------------



2.2                            Restriction on Stock Repurchases. So long as the
Borrower shall have any obligation under this Note, the Borrower shall not
without the Holder’s written consent redeem, repurchase or otherwise acquire
(whether for cash or in exchange for property or other securities or otherwise)
in any one transaction or series of related transactions any shares of capital
stock of the Borrower or any warrants, rights or options to purchase or acquire
any such shares.
 
ARTICLE III. EVENTS OF DEFAULT


If any of the following events of default (each, an “Event of Default”) shall
occur:


3.1                            Failure to Pay Principal or Interest. The
Borrower fails to pay the principal hereof or interest thereon when due on this
Note, which shall be due on the earlier of (i) the Maturity Date and (ii) upon
acceleration or otherwise.


3.2                            Conversion and the Shares. The Borrower fails to
reserve a sufficient amount of shares of common stock as required under the
terms of this Note (including Section 1.3 of this Note), fails to issue shares
of Common Stock to the Holder (or announces or threatens in writing that it will
not honor its obligation to do so) upon exercise by the Holder of the conversion
rights of the Holder in accordance with the terms of this Note, fails to
transfer or cause its transfer agent to transfer (issue) (electronically or in
certificated form) shares of Common Stock issued to the Holder upon conversion
of or otherwise pursuant to this Note as and when required by this Note, the
Borrower directs its transfer agent not to transfer or delays, impairs, and/or
hinders its transfer agent in transferring (or issuing) (electronically or in
certificated form) shares of Common Stock to be issued to the Holder upon
conversion of or otherwise pursuant to this Note as and when required by this
Note, or fails to remove (or directs its transfer agent not to remove or
impairs, delays, and/or hinders its transfer agent from removing) any
restrictive legend (or to withdraw any stop transfer instructions in respect
thereof) on any shares of Common Stock issued to the Holder upon conversion of
or otherwise pursuant to this Note as and when required by this Note (or makes
any written announcement, statement or threat that it does not intend to honor
the obligations described in this paragraph) and any such failure shall continue
uncured (or any written announcement, statement or threat not to honor its
obligations shall not be rescinded in writing) for two (2) business days after
the Holder shall have delivered a Notice of Conversion. It is an obligation of
the Borrower to remain current in its obligations to its transfer agent. It
shall be an event of default of this Note, if a conversion of this Note is
delayed, hindered or frustrated due to a balance owed by the Borrower to its
transfer agent. If at the option of the Holder, the Holder advances any funds to
the Borrower’s transfer agent in order to process a conversion, such advanced
funds shall be paid by the Borrower to the Holder within five (5) business days,
either in cash or as an addition to the balance of the Note, and such choice of
payment method is at the discretion of the Borrower.


3.3                            Breach of Covenants. The Borrower breaches any
material covenant or other material term or condition contained in this Note and
any collateral documents and such breach continues for a period of three (3)
days after written notice thereof to the Borrower from the Holder or after five
(5) days after the Borrower should have been aware of the breach.
 
9

--------------------------------------------------------------------------------

 
3.4                            Breach of Representations and Warranties. Any
representation or warranty of the Borrower made herein or in any agreement,
statement or certificate given in writing pursuant hereto or in connection
herewith, shall be false or misleading in any material respect when made and the
breach of which has (or with the passage of time will have) a material adverse
effect on the rights of the Holder with respect to this Note.


3.5                            Receiver or Trustee. The Borrower or any
subsidiary of the Borrower shall make an assignment for the benefit of
creditors, or apply for or consent to the appointment of a receiver or trustee
for it or for a substantial part of its property or business, or such a receiver
or trustee shall otherwise be appointed.


3.6                            Judgments. Any money judgment, writ or similar
process shall be entered or filed against the Borrower or any subsidiary of the
Borrower or any of its property or other assets for more than $100,000, and
shall remain unvacated, unbonded or unstayed for a period of ten (10) days
unless otherwise consented to by the Holder, which consent will not be
unreasonably withheld.


3.7                            Bankruptcy. Bankruptcy, insolvency,
reorganization or liquidation proceedings or other proceedings, voluntary or
involuntary, for relief under any bankruptcy law or any law for the relief of
debtors shall be instituted by or against the Borrower or any subsidiary of the
Borrower.


3.8                            Delisting of Common Stock. The Borrower shall
fail to maintain the listing or quotation of the Common Stock on the OTCQB or an
equivalent replacement exchange, the Nasdaq Global Market, the Nasdaq Capital
Market, the New York Stock Exchange, or the NYSE American.


3.9                            Failure to Comply with the Exchange Act. The
Borrower shall fail to comply with the reporting requirements of the Exchange
Act (including but not limited to becoming delinquent in its filings), and/or
the Borrower shall cease to be subject to the reporting requirements of the
Exchange Act.


3.10                          Liquidation. Any dissolution, liquidation, or
winding up of Borrower or any substantial portion of its business.


3.11                          Cessation of Operations. Any cessation of
operations by Borrower or Borrower admits it is otherwise generally unable to
pay its debts as such debts become due, provided, however, that any disclosure
of the Borrower’s ability to continue as a “going concern” shall not be an
admission that the Borrower cannot pay its debts as they become due.


3.12                          Financial Statement Restatement. The Borrower
replaces its auditor, or any restatement of any financial statements filed by
the Borrower with the SEC for any date or period from two years prior to the
Issue Date of this Note and until this Note is no longer outstanding, if the
result of such restatement would, by comparison to the unrestated financial
statement, have constituted a material adverse effect on the rights of the
Holder with respect to this Note.
 
10

--------------------------------------------------------------------------------

 
3.13                          Reverse Splits. The Borrower effectuates a reverse
split of its Common Stock without twenty (20) days prior written notice to the
Holder.


3.14                          Replacement of Transfer Agent. In the event that
the Borrower replaces its transfer agent, and the Borrower fails to provide
prior to the effective date of such replacement, a fully executed Irrevocable
Transfer Agent Instructions (including but not limited to the provision to
irrevocably reserve shares of Common Stock in the Reserved Amount) signed by the
successor transfer agent to Borrower and the Borrower that reserves the greater
of the (i) total amount of shares previously held in reserve for the Note with
the Borrower’s immediately preceding transfer agent and (ii) Reserved Amount.


3.15                          Cross-Default. Notwithstanding anything to the
contrary contained in this Note or the other related or companion documents, a
breach or default by the Borrower of any covenant or other term or condition
contained in any of the other financial instrument, including but not limited to
all convertible promissory notes, currently issued, or hereafter issued, by the
Borrower, to the Holder or any 3rd party (the “Other Agreements”), after the
passage of all applicable notice and cure or grace periods, shall, at the option
of the Holder, be considered a default under this Note, in which event the
Holder shall be entitled to apply all rights and remedies of the Holder under
the terms of this Note by reason of a default under said Other Agreement or
hereunder.


3.16                          Inside Information. Any attempt by the Borrower or
its officers, directors, and/or affiliates to transmit, convey, disclose, or any
actual transmittal, conveyance, or disclosure by the Borrower or its officers,
directors, and/or affiliates of, material non-public information concerning the
Borrower, to the Holder or its successors and assigns, which is not immediately
cured by Borrower’s filing of a Form 8-K pursuant to Regulation FD on that same
date.


3.17                          No bid. At any time while this Note is
outstanding, the lowest Trading Price on the OTCQB or other applicable principal
trading market for the Common Stock is equal to or less than $0.0001.


3.18                          Prohibition on Debt and Variable Securities. So
long as the Note is outstanding, the Borrower shall not, without written consent
of the Investor, issue any Variable Security (as defined herein), unless (i) the
Borrower is permitted to pay off the Note in cash at the time of the issuance of
the respective Variable Security and (ii) the Borrower pays off the Note,
pursuant to the terms of the Note, in cash at the time of the issuance of the
respective Variable Security. A Variable Security shall mean any security issued
by the Borrower that (i) has or may have conversion rights of any kind,
contingent, conditional or otherwise in which the number of shares that may be
issued pursuant to such conversion right varies with the market price of the
common stock; (ii) is or may become convertible into common stock (including
without limitation convertible debt, warrants or convertible preferred stock),
with a conversion or exercise price that varies with the market price of the
common stock, even if such security only becomes convertible or exercisable
following an event of default, the passage of time, or another trigger event or
condition; or (iii) was issued or may be issued in the future in exchange for or
in connection with any contract, security, or instrument, whether convertible or
not, where the number of shares of common stock issued or to be issued is based
upon or related in any way to the market price of the common stock, including,
but not limited to, common stock issued in connection with a Section 3(a)(9)
exchange, a Section 3(a)(10) settlement, or any other similar settlement or
exchange.
 
11

--------------------------------------------------------------------------------



3.19                          Failure to Repay Upon Qualified Offering. The
Borrower fails to repay the Note, in its entirety, pursuant to the terms of the
Note, with funds received from its next completed offering of $1,000,000.00 or
more (consummated on or after the Issue Date).


UPON THE OCCURRENCE OF ANY EVENT OF DEFAULT SPECIFIED IN SECTION 3.2, THE NOTE
SHALL BECOME IMMEDIATELY DUE AND PAYABLE AND THE BORROWER SHALL PAY TO THE
HOLDER, IN FULL SATISFACTION OF ITS OBLIGATIONS HEREUNDER, AN AMOUNT EQUAL TO:
(Y) THE DEFAULT SUM (AS DEFINED HEREIN); MULTIPLIED BY (Z) TWO (2). Upon the
occurrence of any Event of Default specified in Sections 3.1, 3.3, 3.4, 3.5,
3.6, 3.7, 3.8, 3.9, 3.10, 3.11, 3.12, 3.13, 3.14, 3.15, 3.16, 3.17, 3.18 and/or
3.19, the Note shall become immediately due and payable and the Borrower shall
pay to the Holder, in full satisfaction of its obligations hereunder, an amount
equal to 140% (plus an additional 5% per each additional Event of Default that
occurs hereunder) (provided that 140% shall be replaced with 100% with respect
to Section 3.1) multiplied by the then outstanding entire balance of the Note
(including principal and accrued and unpaid interest) plus Default Interest, if
any, plus any amounts owed to the Holder pursuant to Sections 1.4(g) hereof
(collectively, in the aggregate of all of the above, the “Default Sum”), and all
other amounts payable hereunder shall immediately become due and payable, all
without demand, presentment or notice, all of which hereby are expressly waived,
together with all costs, including, without limitation, legal fees and expenses,
of collection, and the Holder shall be entitled to exercise all other rights and
remedies available at law or in equity. Each time an Event of Default occurs
while this Note is outstanding, an additional discount of five percent (5%)
shall be factored into the Conversion Price.


The Holder shall have the right at any time, to require the Borrower, to
immediately issue, in lieu of the Default Amount, the number of shares of Common
Stock of the Borrower equal to the Default Amount divided by the Conversion
Price then in effect, subject to issuance in tranches due to the beneficial
ownership limitations contained in this Note. Upon the occurrence of any Event
of Default, the Conversion Price shall be the lesser of the (i) Fixed Conversion
Price and (ii) 60% multiplied by the average of the three (3) lowest Trading
Prices during the fourteen (14) Trading Day period ending, in Holder’s sole
discretion on each conversion, on either (i) the last complete Trading Day prior
to the Conversion Date or (ii) the Conversion Date (subject to adjustment as
provided in this Note).
 
12

--------------------------------------------------------------------------------

 
ARTICLE IV. MISCELLANEOUS


4.1                            Failure or Indulgence Not Waiver. No failure or
delay on the part of the Holder in the exercise of any power, right or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privileges. All rights and
remedies existing hereunder are cumulative to, and not exclusive of, any rights
or remedies otherwise available.


4.2                            Notices. All notices, demands, requests,
consents, approvals, and other communications required or permitted hereunder
shall be in writing and, unless otherwise specified herein, shall be (i)
personally served, (ii) deposited in the mail, registered or certified, return
receipt requested, postage prepaid, (iii) delivered by reputable air courier
service with charges prepaid, or (iv) transmitted by hand delivery, telegram,
facsimile, or electronic mail addressed as set forth below or to such other
address as such party shall have specified most recently by written notice. Any
notice or other communication required or permitted to be given hereunder shall
be deemed effective (a) upon hand delivery, upon electronic mail delivery, or
delivery by facsimile, with accurate confirmation generated by the transmitting
facsimile machine, at the address or number designated below (if delivered on a
business day during normal business hours where such notice is to be received),
or the first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communications shall be:

 
If to the Borrower, to:
 
EL CAPITAN PRECIOUS METALS, INC.
5871 Honeysuckle Road
Prescott, AZ 86305
e-mail: antolstephen@gmail.com; stapleton@mriinc.com
 
If to the Holder:
   

L2 CAPITAL, LLC
8900 State Line Rd., Suite 410
Leawood, KS 66206
e-mail: investments@ltwocapital.com


4.3                            Amendments. This Note and any provision hereof
may only be amended by an instrument in writing signed by the Borrower and the
Holder. The term “Note” and all reference thereto, as used throughout this
instrument, shall mean this instrument as originally executed, or if later
amended or supplemented, then as so amended or supplemented.


4.4                            Assignability. This Note shall be binding upon
the Borrower and its successors and assigns, and shall inure to be the benefit
of the Holder and its successors and assigns. Each transferee of this Note must
be an “accredited investor” (as defined in Rule 501(a) of the 1933 Act).
Notwithstanding anything in this Note to the contrary, this Note may be pledged
as collateral in connection with a bona fide margin account or other lending
arrangement. The Borrower shall not assign its obligations under this Note
without prior written consent in a signed writing from the Holder.
 
13

--------------------------------------------------------------------------------



4.5                            Cost of Collection. If default is made in the
payment of this Note, the Borrower shall pay the Holder hereof costs of
collection, including reasonable attorneys’ fees.


4.6                            Governing Law. This Note shall be governed by and
construed in accordance with the laws of the State of Nevada without regard to
principles of conflicts of laws. Any action brought by either party against the
other concerning the transactions contemplated by this Note shall be brought
only in the state and/or federal courts of Johnson County, Kansas. The parties
to this Note hereby irrevocably waive any objection to jurisdiction and venue of
any action instituted hereunder and shall not assert any defense based on lack
of jurisdiction or venue or based upon forum non conveniens. The Borrower and
Holder waive trial by jury. The prevailing party shall be entitled to recover
from the other party its reasonable attorney's fees and costs. In the event that
any provision of this Note or any other agreement delivered in connection
herewith is invalid or unenforceable under any applicable statute or rule of
law, then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law. Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or enforceability of any other provision
of any agreement. Each party hereby irrevocably waives personal service of
process and consents to process being served in any suit, action or proceeding
in connection with this Agreement or any other Transaction Document by mailing a
copy thereof via registered or certified mail or overnight delivery (with
evidence of delivery) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any other manner
permitted by law.


4.7                            Certain Amounts. Whenever pursuant to this Note
the Borrower is required to pay an amount in excess of the outstanding principal
amount (or the portion thereof required to be paid at that time) plus accrued
and unpaid interest plus Default Interest on such interest, the Borrower and the
Holder agree that the actual damages to the Holder from the receipt of cash
payment on this Note may be difficult to determine and the amount to be so paid
by the Borrower represents stipulated damages and not a penalty and is intended
to compensate the Holder in part for loss of the opportunity to convert this
Note and to earn a return from the sale of shares of Common Stock acquired upon
conversion of this Note at a price in excess of the price paid for such shares
pursuant to this Note. The Borrower and the Holder hereby agree that such amount
of stipulated damages is not plainly disproportionate to the possible loss to
the Holder from the receipt of a cash payment without the opportunity to convert
this Note into shares of Common Stock.
 
14

--------------------------------------------------------------------------------



4.8                            Remedies. The Borrower acknowledges that a breach
by it of its obligations hereunder will cause irreparable harm to the Holder, by
vitiating the intent and purpose of the transaction contemplated hereby.
Accordingly, the Borrower acknowledges that the remedy at law for a breach of
its obligations under this Note will be inadequate and agrees, in the event of a
breach or threatened breach by the Borrower of the provisions of this Note, that
the Holder shall be entitled, in addition to all other available remedies at law
or in equity, and in addition to the penalties assessable herein, to an
injunction or injunctions restraining, preventing or curing any breach of this
Note and to enforce specifically the terms and provisions thereof, without the
necessity of showing economic loss and without any bond or other security being
required.
   

4.9                            Repayment. Notwithstanding anything to the
contrary contained in this Note, the Borrower may repay any amount outstanding
under this Note, by making a payment to the Holder of an amount in cash equal to
120% multiplied the amount that the Borrower is repaying. In order to repay this
Note, the Borrower shall provide notice to the Holder forty-eight (48) hours
prior to such respective repayment date, and the Holder must receive such
repayment within forty-eight (48) hours of the Holder’s receipt of the
respective repayment notice (the “Repayment Period”). The Holder may convert the
Note in whole or in part at any time during the Repayment Period, subject to the
terms and conditions of this Note.


4.10                          Section 3(a)(10) Transactions. If at any time
while this Note is outstanding, the Borrower enters into a transaction
structured in accordance with, based upon, or related or pursuant to, in whole
or in part, Section 3(a)(10) of the Securities Act (a “3(a)(10) Transaction”),
then a liquidated damages charge of 100% of the outstanding principal balance of
this Note at that time, will be assessed and will become immediately due and
payable to the Holder, either in the form of cash payment, an addition to the
balance of the Note, or a combination of both forms of payment, as determined by
the Holder.


4.11                          Reverse Split Penalty. If at any time while this
Note is outstanding, the Borrower effectuates a reverse split with respect to
the Common Stock, then a liquidated damages charge of 30% of the outstanding
principal balance of this Note at that time, will be assessed and will become
immediately due and payable to the Holder, either in the form of cash payment,
an addition to the balance of the Note, or a combination of both forms of
payment, as determined by the Holder.


4.12                          Restriction on Section 3(a)(9) Transactions. So
long as this Note is outstanding, the Borrower shall not enter into any 3(a)(9)
Transaction with any party other than the Holder, without prior written consent
of the Holder. In the event that the Borrower does enter into, or makes any
issuance of Common Stock related to a 3(a)(9) Transaction while this Note is
outstanding, a liquidated damages charge of 25% of the outstanding principal
balance of this Note, but not less than $15,000, will be assessed and will
become immediately due and payable to the Holder at its election in the form of
cash payment or addition to the balance of this Note.
 
15

--------------------------------------------------------------------------------



4.13                          Terms of Future Financings. So long as this Note
is outstanding, upon any issuance by the Borrower or any of its subsidiaries of
any security with any term more favorable to the holder of such security or with
a term in favor of the holder of such security that was not similarly provided
to the Holder in this Note, then the Borrower shall notify the Holder of such
additional or more favorable term and such term, at Holder’s option, shall
become a part of the transaction documents with the Holder. The types of terms
contained in another security that may be more favorable to the holder of such
security include, but are not limited to, terms addressing conversion discounts,
prepayment rate, conversion look back periods, interest rates, original issue
discounts, stock sale price, private placement price per share, and warrant
coverage.
   
4.14                          Usury. If it shall be found that any interest or
other amount deemed interest due hereunder violates the applicable law governing
usury, the applicable rate of interest due hereunder shall automatically be
lowered to equal the maximum rate of interest permitted under applicable law.
The Borrower covenants (to the extent that it may lawfully do so) that it shall
not at any time insist upon, plead, or in any manner whatsoever claim or take
the benefit or advantage of, any stay, extension or usury law or other law which
would prohibit or forgive the Borrower from paying all or any portion of the
principal of or interest on this Note as contemplated herein, wherever enacted,
now or at any time hereafter in force, or which may affect the covenants or the
performance of this Note, and the Borrower (to the extent it may lawfully do so)
hereby expressly waives all benefits or advantage of any such law, and covenants
that it will not, by resort to any such law, hinder, delay or impede the
execution of any power herein granted to the Holder, but will suffer and permit
the execution of every such as though no such law has been enacted.


4.15                          Right of First Refusal. If at any time after the
Issue Date and until the Note is satisfied in full, the Borrower has a bona fide
offer of capital or financing from any 3rd party, that the Borrower intends to
act upon, then the Borrower must first offer such opportunity to the Holder to
provide such capital or financing to the Borrower on the same or similar terms
as each respective 3rd arty’s terms, and the Holder may in its sole discretion
determine whether the Holder will provide all or a portion of such capital or
financing. Except as otherwise provided in this Note, should the Holder be
unwilling or unable to provide such capital or financing to the Borrower within
10 trading days from Holder’s receipt of written notice of the offer (the “Offer
Notice”) from the Borrower, then the Borrower may obtain such capital or
financing from that respective 3rd party upon the exact same terms and
conditions offered by the Borrower to the Holder, which transaction must be
completed within 15 days after the date of the Offer Notice. Borrower shall,
within two (2) business days of the respective closing, utilize 50% of all
proceeds received by Borrower by each respective 3rd party that provides capital
or financing to the Borrower, to repay this Note. If the Borrower does not
receive the capital or financing from the respective 3rd party within 15 days
after the date of the respective Offer Notice, then the Borrower must again
offer the capital or financing opportunity to the Holder as described above, and
the process detailed above shall be repeated. The Offer Notice must be sent via
electronic mail to investments@ltwocapital.com.
 
 
 
[signature page to follow]
 
16

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name by
its duly authorized officer this December 18, 2017.


EL CAPITAN PRECIOUS METALS, INC.


By:
[stapleton_sig.jpg]  
Name:
John Stapleton
 
Title:
Chief Executive Officer
 

 
17

--------------------------------------------------------------------------------

 
EXHIBIT A -- NOTICE OF CONVERSION
 
The undersigned hereby elects to convert $ ________________________principal
amount of the Note (defined below) into that number of shares of Common Stock to
be issued pursuant to the conversion of the Note (“Common Stock”) as set forth
below, of EL CAPITAN PRECIOUS METALS, INC., a Nevada corporation (the
“Borrower”) according to the conditions of the promissory note of the Borrower
dated as of December 18, 2017 (the “Note”), as of the date written below. No fee
will be charged to the Holder for any conversion, except for transfer taxes, if
any.


Box Checked as to applicable instructions:
 
☐ The Borrower shall electronically transmit the Common Stock issuable pursuant
to this Notice of Conversion to the account of the undersigned or its nominee
with DTC through its Deposit Withdrawal Agent Commission system
(“DWACTransfer”).


Name of DTC Prime Broker:
Account Number:
 
☐ The undersigned hereby requests that the Borrower issue a certificate or
certificates for the number of shares of Common Stock set forth below (which
numbers are based on the Holder’s calculation attached hereto) in the name(s)
specified immediately below or, if additional space is necessary, on an
attachment hereto:


L2 CAPITAL, LLC
8900 State Line Rd., Suite 410
Leawood, KS 66206
e-mail: investments@ltwocapital.com


Date of Conversion:
   
Applicable Conversion Price:
$
 
Number of Shares of Common Stock to be Issued
   
Pursuant to Conversion of the Notes:
   
Amount of Principal Balance Due remaining
   
Under the Note after this conversion:
   



L2 CAPITAL, LLC 
       
By:
   
Name:
   
Title:
   
Date:
   


 
18

--------------------------------------------------------------------------------